Citation Nr: 0701740	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mycoplasma infection, including as due to undiagnosed illness 
or environmental exposures.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness or 
environmental exposures.

3.  Entitlement to service connection for a respiratory 
disorder, including as due to undiagnosed illness or 
environmental exposures.

4.  Entitlement to service connection for a neurological 
disorder, including as due to undiagnosed illness or 
environmental exposures.

5.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to undiagnosed illness or 
environmental exposures.

6.  Entitlement to service connection for brain damage, 
including as due to the Pyridostigmine bromide (PB) vaccine.

7.  Entitlement to service connection for bilateral 
cataracts, including as due to undiagnosed illness or 
environmental exposures.

8.  Entitlement to service connection for a cardiac disorder, 
including as due to undiagnosed illness or environmental 
exposures.

9.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling. 

10.  Entitlement to a higher initial rating for service-
connected chest pain, currently evaluated as 10 percent 
disabling. 

11.  Entitlement to a higher initial rating for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling. 

12.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

13.  Entitlement to an effective date prior to October 13, 
1998 for the grant of service connection for PTSD.

14.  Entitlement to an effective date prior to October 13, 
1998 for the grant of service connection for chest pain.

15.  Entitlement to an effective date prior to October 13, 
1998 for the grant of service connection for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney

WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1979, and from December 1990 to July 1991, including service 
in Southwest Asia.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from March and November 1999 decisions by 
the RO in Muskogee, Oklahoma.  This case also comes to the 
Board on appeal from RO decisions in October 2001, August 
2002, November 2002, and September 2005.  A personal hearing 
was held before an RO hearing officer in May 1999.  A Board 
videoconference hearing was held in July 2000, and a personal 
hearing was held before the undersigned Veterans Law Judge at 
the RO (i.e., a Travel Board hearing) in October 2005.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:  whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for mycoplasma infection; 
service connection for chronic fatigue syndrome, a 
respiratory disorder, a neurological disorder, a 
gastrointestinal disorder, brain damage, bilateral cataracts, 
and a cardiac disorder; entitlement to higher initial ratings 
for service-connected PTSD, chest pain, and lumbosacral 
strain; and entitlement to a TDIU rating.  VA will notify you 
if further action is required on your part.



FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied the 
veteran's original claim for service connection for chest 
pain.  The veteran filed a notice of disagreement as to this 
issue in July 1992.  A September 1992 rating decision again 
denied the claim.  A statement of the case was issued in 
January 1993, the veteran did not submit a substantive appeal 
as to this issue, and the decisions became final.

2.  In a September 1997 rating decision, the RO denied the 
reopened claim for service connection for chest pain, and 
denied the original claim for service connection for 
lumbosacral strain, cramps in the arms, nerve damage, and 
sleeplessness.  The veteran was notified of this decision by 
a letter dated in September 1997, he did not appeal within 
one year of that letter, and the September 1997 decision 
became final.

3.  On October 13, 1998, the RO received the veteran's 
application to reopen claims for service connection for chest 
pain and lumbosacral strain, as well as the veteran's claim 
for service connection for PTSD.

4.  In an October 2001 rating decision, the RO granted 
service connection for PTSD, effective July 6, 1999 (the date 
of a VA examination), and granted service connection for 
chest pain due to undiagnosed illness, effective October 13, 
1998 (the date of the reopened claim).

5.  In an August 2002 rating decision, the RO granted service 
connection for lumbosacral strain, effective October 13, 1998 
(the date of the reopened claim).

6.  In a November 2002 rating decision, the RO awarded an 
earlier effective date of October 13, 1998 for service 
connection for PTSD (the date of the veteran's claim).




CONCLUSION OF LAW

The criteria for an effective date prior to October 13, 1998 
for the grant of service connection for chest pain, PTSD, and 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  

In this case, in a September 2003 letter, the RO provided 
notice to the veteran that he should submit any pertinent 
evidence regarding his many claims, including his claims for 
earlier effective dates.  Although this letter does not 
specifically advise him regarding what information and 
evidence is needed to substantiate the claims for earlier 
effective dates, the United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  The nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.

Furthermore, the veteran was represented by experienced 
counsel during the course of the appeal, and no argument has 
been made that the notice provided on the claims was 
insufficient or that any prejudice exists with respect to the 
Board's deciding these claims.  Thus, there is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield v. Nicholson, No. 02-
1077 (Vet. App. Dec. 21, 2006); Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at July 2000 and October 2005 VA hearings; 
service medical and personnel records; VA medical records; 
private medical records; and internet articles.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that the effective date of the grant of 
service connection for PTSD, chest pain, and lumbosacral 
strain should be earlier than October 13, 1998. He contends 
that the effective date for service connection for each of 
these disabilities should be July 19, 1991, the day after 
separation from active duty service.

The effective date for a grant of service connection is the 
day after separation from service or date entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (b)(2)(i) 
(2005).  If the grant of service connection is based on a 
claim which has been finally denied and subsequently reopened 
by the submission of new and material evidence, the effective 
date is the date of receipt of the new claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (q), (r) 
(2005); Sears v. Principi, 16 Vet. App. 244 (2002).

In February 1992, the RO received the veteran's original 
claim for service connection for chest pain, which he 
asserted was caused by exposure to uranium.

In a June 1992 decision, the RO denied service connection for 
chest pain, both on a direct basis and on a presumptive 
basis.  By a letter dated in July 1992, the RO notified the 
veteran of this decision and of his appellate rights.  In 
July 1992, the veteran filed a notice of disagreement with 
respect to this decision.  In a September 1992 decision, the 
RO again denied service connection for chest pain.  A 
statement of the case was issued in January 1993.  The 
veteran did not submit a substantive appeal as to this issue, 
and the June and September 1992 decisions therefore became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.201, 20.302 (2005).

In February 1994, the veteran claimed service connection for 
chest pain and other disabilities due to radiation exposure.

In a March 1994 rating decision, the RO denied service 
connection for multiple other disabilities due to radiation 
exposure.  The veteran was also advised in an April 1994 
letter that his claim for chest pain was previously denied 
and that new and material evidence was needed prior to any 
action being taken.  He was advised to submit such evidence 
within one year to preserve an effective date.

In August 1995, the veteran submitted a private medical 
record reflecting that he had been tested for mycoplasma.  In 
statements received in September 1995 and January 1996, the 
veteran listed the symptoms he believed were due to 
mycoplasma infection, including chest pain, muscle spasms of 
the arms and low back, "nerve problems" and sleeplessness.

At a September 1995 VA psychiatric examination, the examiner 
asked the veteran to explain his "nerve problems."  The 
veteran responded that his hands shake all the time, his arms 
get numb, and his hands hurt.  The examiner concluded that 
the "nerve problems" the veteran was discussing pertained 
to shaking hands.  Depression related to his financial 
situation was noted.  The assessment was adjustment disorder 
with depressed mood, with Axis IV being financial problems.  
No mention of any traumatic service experiences was made.  
The neurological examination noted the veteran complaining of 
cramps in his hands.  VA outpatient treatment records dated 
in 1996 reflect treatment for a psychiatric disorder, then 
diagnosed as intermittent explosive disorder and possible 
organic mental disorder.

In a September 1997 rating decision, the RO denied service 
connection for claimed residuals of mycoplasma infection, 
including chest pain and muscle spasms in the arms and low 
back, and denied service connection for sleeplessness and 
nerve damage.  The veteran was notified of this decision by a 
letter dated on September 29, 1997.  The next communication 
received from the veteran or his representative which could 
be construed as reflecting disagreement with the denial of 
service connection for chest pain and a low back disability 
was received on October 13, 1998, more than one year after 
the September 1997 notice letter.

Despite the contentions of the veteran's representative, a 
review of the claims file reflects that a notice of 
disagreement was not received from the veteran within one 
year of the September 1997 letter.  As the veteran did not 
file a timely appeal of the September 1997 decision, it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2006).  

After the September 1997 decision, a review of the file 
reveals no subsequent claim for service connection for chest 
pain or a low back disability until the one received on 
October 13, 1998.  In the October 13, 1998 communication from 
the veteran and his representative, he also claimed service 
connection for PTSD for the first time.

The first diagnosis of PTSD is dated in March 1999.  Private 
medical records dated in March and April 1999 reflect that 
the veteran was diagnosed with PTSD.  At a VA examination on 
July 6, 1999, the examiner diagnosed PTSD.

In an April 2001 decision, the Board granted service 
connection for PTSD and for cardiovascular signs and symptoms 
as a manifestation of an undiagnosed illness.

In an October 2001 rating decision, the RO effectuated the 
Board's decision, and granted service connection for PTSD, 
effective July 6, 1999, and for chest pain due to undiagnosed 
illness, effective October 13, 1998.

In an August 2002 rating decision, the RO granted service 
connection for lumbosacral strain, effective October 13, 
1998.

In a November 2002 rating decision, the RO awarded an earlier 
effective date of October 13, 1998 for the grant of service 
connection for PTSD.

By a statement dated in February 2006, the veteran's 
representative contends that the effective date of service 
connection for chest pain should be the day after separation 
from service, since the veteran filed a claim for service 
connection for chest pain within one year after separation 
from service.  She contends that in its original decision on 
this issue, the RO only adjudicated the issue of service 
connection for chest pain due to radiation exposure, but did 
not adjudicate the issue of direct service connection for 
chest pain, and that therefore the February 1992 claim 
remained open.  

Contrary to the representative's contention, the June 1992 
rating decision clearly shows that the RO reviewed the 
service medical records for all conditions, including chest 
pain, and specifically denied the claims because they "were 
not shown[,] treated[,] or diagnosed in service."  Likewise, 
the September 1992 rating decision referenced service medical 
records and the lack of findings of chronic chest pains as 
part of the basis for denying the claim.  Thus, the Board 
finds that the claim for service connection for chest pain 
was denied on both direct and presumptive bases in rating 
decisions in June and September 1992, and that the veteran 
did not perfect an appeal as to these decisions, which became 
final.  

Moreover, the reopened claim for service connection for chest 
pain was again denied in a September 1997 rating decision.  
See Ingram v. Nicholson, 20 Vet. App. 156, 164 (2006) ("a 
claim remains pending until there is an explicit adjudication 
of the claim or an explicit adjudication of a subsequent 
'claim' for the same disability").  This decision was not 
appealed and became final.  Similarly, the veteran's original 
claims for service connection for a low back disability, 
"nerve problems," and sleeplessness were denied in the 
final September 1997 rating decision.  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, notwithstanding the veteran's sincere belief as to his 
entitlement at the time of the prior denial, the effective 
date for service connection for chest pain and lumbosacral 
strain may be no earlier than the date the application to 
reopen the claim was received by the VA on October 13, 1998.  
38 U.S.C.A. § 5110 (a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (q), (r) (2005); Sears, supra.

Turning to the claim for an earlier effective date for 
service connection for PTSD, the Board finds that the 
veteran's first claim for service connection for PTSD was 
received on October 13, 1998, more than one year after 
separation from service.  The evidence reveals the "nerve 
problems" claim actually referred to complaints of the 
hands, which was denied by the unappealed 1997 rating 
decision, as was his claim for sleeplessness.  The Board 
notes the veteran specifically claimed these conditions as 
being due to his mycoplasma.  The evidence of record at that 
time showed no intent on the part of the veteran to claim 
service connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.155(a) (2006).  No claim for service connection for a 
psychiatric disability was received prior to October 1998.  

The medical evidence demonstrates that the veteran had a 
psychiatric disorder in 1995, but PTSD was not diagnosed 
until March 1999.  Even if it is assumed that the veteran had 
PTSD prior to March 1999, the veteran did not file a claim 
for service connection for PTSD until October 13, 1998.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek secondary service 
connection. . . ."); see Crawford v. Brown, 5 Vet. App. 33, 
35 (1993) (in order to constitute an informal claim for 
benefits the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a) (2006).

Since the PTSD claim was received more than one year after 
the veteran's separation from service, the effective date is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (b)(2)(i) (2006).  Thus, the 
Board finds that an effective date earlier than October 13, 
1998 for service connection for chest pain, PTSD, and 
lumbosacral strain must be denied.


ORDER

An earlier effective date prior to October 13, 1998 for the 
grant of service connection for chest pain is denied.

An earlier effective date prior to October 13, 1998 for the 
grant of service connection for PTSD is denied.

An earlier effective date prior to October 13, 1998 for the 
grant of service connection for lumbosacral strain is denied.

REMAND

With respect to the remaining claims (whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for mycoplasma infection; 
service connection for chronic fatigue syndrome, a 
respiratory disorder, a neurological disorder, a 
gastrointestinal disorder, brain damage, bilateral cataracts, 
and a cardiac disorder; entitlement to higher initial ratings 
for service-connected PTSD, chest pain, and lumbosacral 
strain; and entitlement to a TDIU rating), although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

Initially, the Board finds that the above issues must be 
remanded, as the veteran has reported that he is receiving 
disability benefits from the Social Security Administration 
(SSA), and the SSA records are not on file and must be 
obtained prior to appellate review.  Id.; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess, supra, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Shortly thereafter, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.  

With respect to the application to reopen a claim for service 
connection for mycoplasma infection, the veteran has not yet 
received adequate notice as to the need for new and material 
evidence, which complies with the newly specified criteria as 
noted in Kent, supra.  Moreover, he has not been given notice 
as to the types of evidence necessary to substantiate the 
underlying service connection claim, including an evaluation 
or effective date if service connection is granted.  See 
Dingess, supra.  Thus, on remand corrective notice under 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Kent, and Dingess, 
must be provided.  Similarly, with respect to the veteran's 
multiple other service connection claims, he must be advised 
of the information and evidence necessary to substantiate 
these claims, including an evaluation or effective date if 
service connection is granted.  Id.

With respect to the claim for a TDIU rating, the veteran has 
not yet received adequate notice of the information and 
evidence necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio, supra.

Ongoing medical records pertinent to the issues on appeal 
should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

With respect to the claims for service connection for 
bilateral cataracts and a cardiac disorder (both claimed as 
due to undiagnosed illness or environmental exposures), the 
Board notes that in his November 2005 substantive appeal, the 
veteran requested a Travel Board or videoconference hearing 
as to these issues.  Such a hearing should be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 19.100, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that advises the veteran to 
submit or identify new and material 
evidence to reopen the claim for service 
connection for mycoplasma infection as 
well as the type of evidence needed to 
establish service connection as well as 
disability rating and effective date for 
the claim, pursuant to Kent, supra and 
Dingess, supra.

The RO should also provide VCAA notice 
regarding the claims for service 
connection for chronic fatigue syndrome, a 
respiratory disorder, a neurological 
disorder, a gastrointestinal disorder, 
brain damage, bilateral cataracts, and a 
cardiac disorder, and entitlement to TDIU 
which complies with Quartuccio, supra, and 
Dingess/Hartman, supra.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any of 
the claimed disabilities since separation 
from service.  After receiving this 
information and any necessary releases, the 
RO should contact the named medical 
providers and obtain copies of the related 
medical records which are not already on 
file.

3.  The RO should attempt to obtain a copy 
of any SSA decision which awarded 
disability benefits to the veteran, as 
well as the evidence upon which the 
decision was predicated.

4.  The RO should then re-adjudicate the 
claims on appeal, with consideration of all 
additional evidence received since the 
September 2005 supplemental statement of 
the case.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond.

5.  After contacting the veteran to clarify 
his hearing request, the RO should schedule 
the appellant for either a Travel Board or 
videoconference hearing regarding his 
claims for service connection for bilateral 
cataracts and a cardiac disorder (both 
claimed as due to undiagnosed illness or 
environmental exposures).  The veteran and 
his representative should also be advised 
of the place and time of the hearing.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


